January 25, 2008 MEMORANDUM VIA EDGAR AND FACSIMILE Ms. Linda Cvrkel Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0305 For Commission Use Only RE:Johnson Outdoors Inc. Form 10-K for the Fiscal Year Ended September 28, 2007 File No. 000-16255 Dear Ms. Cvrkel: This following are the responses of Johnson Outdoors Inc. (the “Company”) to the comments in the letter of the Staff of the Securities and Exchange Commission, dated January 10, 2008 (the “Comment Letter”), received by the Company on the same date, relating to the Company’s Form 10-K for the fiscal year ended September 28, 2007.The numbered responses set forth below correspond to the numbered paragraphs in the Comment Letter.Following each comment, we provide our response (in regular type).If you would like to discuss our responses, you may contact David Johnson, Vice President and Chief Financial Officer of the Company, at (262) 631-6640 or Derek Coffie, Corporate Controller of the Company, at (262) 631-6698. FORM 10-K FOR THE YEAR ENDED SEPTEMBER 28, 2007 Selected Consolidated Financial Data, page 13 1. We note from your disclosures on page 11 that you declared cash dividends during fiscal 2007. Please revise future filings to disclose cash dividends declared per common share as part of your selected financial data. See Item 301 of Regulation S-K. We note the Staff’s comment and in future filings the Company will disclose cash dividends declared per common share as part of our Selected Consolidated Financial Data. Management’s Discussion and Analysis –
